Vacated and remanded by published opinion. Judge TRAXLER wrote the majority opinion, in which Judge WILLIAMS joined. Judge LUTTIG wrote a dissenting opinion.
OPINION
TRAXLER, Circuit Judge:
Clinton W. Odom appeals the district court’s entry of summary judgment based on qualified immunity in favor of correctional officers Perry Powell, David Evans, and Willy Taylor. Odom asserts that Powell, Evans, and Taylor were deliberately indifferent to his safety, in violation of the Eighth Amendment, when they ignored Odom’s requests for protection against an assault committed by fellow inmates at Evans Correctional Institution (ECI). According to Odom’s uncontradicted version of the facts, the defendants knew the inmates intended to kill or seriously injure him and the defendants even watched as these inmates worked for at least forty-five minutes to break into an outdoor recreational cage in which Odom was being held, yet ignored Odom’s pleas for help. The defendants failed to submit any evidence explaining why they did not grant Odom’s request to be removed from his cage despite the clear and substantial risk posed by the hostile inmates in the adjoining cage. Accordingly, we vacate the district court’s order and remand for further proceedings.
I.
Odom presents evidence to support the following version of events. On June 15, 2000, shortly after 9:00 p.m., Odom’s fellow inmates started a fire in order to create an opportunity to attack Odom. Because of the fire, inmates were moved from their cells to outdoor, chain-link cages used for temporary confinement in the recreation yard.
As he was being moved from his cell, Odom warned Powell that a group of fellow inmates would kill him if he were put in an area where they could gain access to him. When Odom told Powell repeatedly that he if he was put “on the recreational] field, they are going to try and kill me,” Powell dismissed his concern, stating that “those dudes ain’t going to f— with you.” J.A. 11-12.
However, Powell’s hasty dismissal of Odom’s fears about his safety soon proved to be mistaken. Several inmates from the Special Management Unit where Odom was assigned demanded that defendant Evans put them in Odom’s cage. When they were put in the adjoining cage instead, they immediately began tearing down the fence that separated them from Odom and making verbal threats to Odom. Odom’s pleas to be removed from the cage fell on deaf ears:
[U]pon the inmates entering this [adjoining] cage it was very evident what th[ei]r [p]lan was, by the verbal threats and actions of trying to breakout of th[ei]r cage and into the one [I] was in. As time continued, and it became more ap[p]arent of these inmates[’] intentions, [I] begged the defendants to get me out *768of the cage more times th [a]n I can recall. I pleaded for the defendants to help me and to get me out. My pleas were ignored and laughed at by the defendants. At one point [Officer] Alford and [Sergeant] Martin told P. Powell, W. Taylor, and D.J. Evans [the defendants] to get me out, but all of them ignored this order. One of the [defendants even made the remar[k] that [I] “should not have snitched on them.” When asked by an inmate what was going on, [Officer] Powell stated, “they got th[ei]r snitch.”
J.A. 107.
Powell actually observed Odom’s eventual attackers trying to break into Odom’s cage soon after they had been placed in the neighboring cage. In fact, Powell filed an incident report acknowledging that he saw several inmates destroying the fence separating the two recreational cages. There is no evidence, however, that Powell attempted to remove Odom or responded in any way. To the contrary, Powell simply observed that the inmates who were about to assault Odom had “got[ten] th[ei]r snitch.” J.A. 107.
Likewise, Odom’s evidence showed that Evans was aware of the risk of harm to Odom. Odom told Evans more than once that this group of inmates intended to harm him. When the inmates told Evans they wanted to be placed in Odom’s cage, Odom protested and told Evans that they intended to attack him. Later, after Odom’s attackers had been placed in the adjacent cage and had begun the forty-five minute process of breaking into Odom’s cage, Odom again asked Evans for help. When Evans approached, one of the inmates pulled a piece of chain link fence out of his back pocket and threatened to stab Evans. Evans then withdrew, looking at Odom and stating “I ain’t f with you.” J.A. 13. There is no evidence that Evans took any additional action to assist Odom.
Odom also tried to get help from Officer Taylor. According to Odom, the same inmate who threatened Officer Evans “stuck his arm out the recreational] cage handcuff hole and started pushing little pieces of tissue in the lock on [Odom’s] rec Crea-tional] cage door in order to jam it so it could not be unlocked.” J.A. at 13. Odom tried to prevent this by slapping the inmate’s hand away from the lock, but when the inmate tried to stab Odom’s hand and arm, Odom was “forced to move away.” J.A. at 13. Concerned that he would be a sitting duck if the lock were disabled, Odom begged Taylor to remove him, but Taylor ignored him.
Not only did the defendants ignore Odom’s requests for help and the inmates’ efforts to break into Odom’s cage, but they ignored directives from fellow correctional officers Martin and Alford to remove Odom. Alford noticed “several inmates were working to tear the chain-link fence in order to get into the Plaintiffs recreation area.” J.A. 69. At the same time, inmates in “adjoining recreation areas” were goading one of the inmates in Odom’s recreational cage, Timothy Evans, into assaulting Odom. J.A. at 69. Inmate Evans eventually struck Odom and a fight ensued between them, forcing Alford to use pepper spray to break it up. Powell’s incident report indicates he also witnessed this scene. Odom asserts, without contradiction, that Alford and Martin told Powell, Evans and Taylor they needed to “get [Odom] out,” but Odom was left in the cage. J.A. 107.
Shortly after 10:00 p.m., several inmates from the adjoining cage finally destroyed enough of the fence to climb into Odom’s cage and brutally attack him. Alford and Martin used pepper spray on the inmates after the assault was in progress. According to Odom, this effort was temporarily successful and the attackers retreated to *769their own cage, but some five minutes later, two of the attackers returned to Odom’s cage and, picking up Odom, swung him face first into the fence. The second beating lasted until Odom’s attackers “got tired.” J.A. 108. Forty-five minutes later, Odom was removed from the cage on a stretcher with three broken ribs.
Odom filed a pro se complaint under 42 U.S.C.A. § 1983 (West 2003), alleging that prison officials violated his Eighth Amendment rights by knowingly and willingly placing his life in danger. He named as defendants the South Carolina Department of Corrections (SCDC); SCDC Director Doug Catoe; several individual correctional officers, including Evans, Powell, and Taylor; the SCDC Medical Facility; and other personnel employed by SCDC. The district court dismissed the complaint as to SCDC and Catoe, and granted summary judgment to the remaining defendants based on qualified immunity.1 This appeal followed.
II.
We review de novo an award of summary judgment based on qualified immunity. See Taylor v. McDuffie, 155 F.3d 479, 482 (4th Cir.1998). In determining whether summary judgment is appropriate, we must determine “whether the evidence presents a sufficient disagreement to require submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). And, “[i]n deciding whether there is a genuine issue of material fact, the evidence of the non-moving party is to be believed and all justifiable inferences must be drawn in his favor.” Taylor, 155 F.3d at 482.
Because Powell, Evans, and Taylor have invoked qualified immunity as a defense, we examine this case under the two-step qualified immunity analysis. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001). The “threshold question” in the qualified immunity analysis on summary judgment is whether, “[tjaken in the light most favorable to the party asserting the injury, ... the facts alleged show [that] the officer’s conduct violated a constitutional right.” Id.2 “If no *770constitutional right would have been violated were the allegations established, there is no necessity for further inquiries concerning qualified immunity.” Id.; see Figg v. Schroeder, 312 F.3d 625, 635 (4th Cir.2002). If, however, the facts alleged show a constitutional violation, “then the next step is to ask whether the constitutional right was clearly established in the specific context of the case.” Figg, 312 F.3d at 635 (internal quotation marks omitted).
The Eighth Amendment imposes a duty on prison officials “to protect prisoners from violence at the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 833, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (internal quotation marks omitted). “[G]ratuitously allowing the beating ... of one prisoner by another serves no legitimate penological objective, any more than it squares with evolving standards of decency.” Id. (internal quotation marks, alteration and citation omitted). However, not “every injury suffered by one prisoner at the hands of another ... translates into constitutional liability for prison officials responsible for the victim’s safety.” Id. at 834, 114 S.Ct. 1970. To establish a claim under the Eighth Amendment, a prisoner must satisfy two elements. “First, the deprivation alleged must be, objectively, ‘sufficiently serious.’ ” Id. (quoting Wilson v. Seiter, 501 U.S. 294, 298, 111 S.Ct. 2321, 115 L.Ed.2d 271 (1991)). “Only extreme deprivations are adequate to satisfy the objective component of an Eighth Amendment claim regarding conditions of confinement.” De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir.2003). “[T]o demonstrate such an extreme deprivation, a prisoner must allege a serious or significant physical or emotional injury resulting from the challenged conditions or demonstrate a substantial risk of such serious harm resulting from the prisoner’s exposure to the challenged conditions.” Id. (internal quotation marks and citation omitted).
Second, a prisoner must present evidence that the prison officials had a “ ‘sufficiently culpable state of mind.’ ” Farmer, 511 U.S. at 834, 114 S.Ct. 1970 (quoting Wilson, 501 U.S. at 297, 111 S.Ct. 2321). When an inmate challenges the conditions of his confinement under the Eighth Amendment, the requisite “state of mind is one of ‘deliberate indifference’ to inmate health or safety.” Id. (quoting Wilson, 501 U.S. at 302-03, 111 S.Ct. 2321). A prison official shows deliberate indifference if he “knows of and disregards an excessive risk to inmate health or safety; the official must both be aware of facts from which the inference could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at 837, 114 S.Ct. 1970. “In addition, prison officials who actually knew of a substantial risk to inmate health or safety may be found free from liability if they responded reasonably to the risk, even if the harm ultimately was not averted. A prison official’s duty under the Eighth Amendment is to ensure reasonable safety.” Id. at 844, 114 S.Ct. 1970 (internal quotation marks omitted).
Because Odom has presented evidence of significant physical injury resulting from the allegedly unconstitutional conditions, his alleged deprivation is “sufficiently serious” to survive summary judgment on the first element under Farmer. See, e.g., Case v. Ahitow, 301 F.3d 605, 606 (7th Cir.2002) (serious physical injuries received in violent assault by fellow inmate were sufficiently serious under Eighth Amendment). Accordingly, we turn to the question of whether Powell, Evans, and Taylor showed deliberate indifference. That is, we must decide whether the defendants were “aware of facts from which the inference could be drawn that a substantial risk of serious harm exist[ed],” and whether they in fact drew such an inference but *771disregarded it. Farmer, 511 U.S. at 837, 114 S.Ct. 1970.
With respect to all three defendants, Odom’s uncontradicted sworn statements are sufficient to show that they were aware of the risk of harm and simply ignored it. According to Odom, as soon as his attackers entered the adjoining cage, they issued verbal threats and began trying to break into Odom’s cage, a process that lasted for at least forty-five minutes and ultimately succeeded. Odom’s characterization of the inmates’ intent to harm him as “evident” and “apparent” is uncontradicted by the defendants.
On this record, it is more than reasonable to conclude that Powell was both aware of an excessive risk of harm to Odom and simply disregarded it. Among other things, Powell was told by Odom repeatedly that he feared for his safety if he were placed with the other inmates. Powell thereafter witnessed the aggressors goading another inmate into attacking Odom, observed these inmates destroying the fence separating them from Odom, and heard them making violent threats to Odom. As the inmates continued to progress on breaking into Odom’s cage, officers Alford and Martin became concerned with Odom’s safety and told Powell to remove Odom. Powell’s response, which is not contradicted by the defendants, was flippant: he figured “they got th[ei]r snitch.” J.A. 107. When viewed in the light most favorable to Odom, the evidence shows that Powell knew that Odom’s fellow inmates intended to inflict serious harm on him, that they had the opportunity to do so while being held in the adjoining cage, and that Odom was in serious peril without immediate intervention from the guards. There is no evidence, however, that Powell did anything to help, nor is there evidence explaining why he did not respond to Odom’s requests in the face of a serious risk of harm.
The evidence permits the same conclusion for Evans. He had personal knowledge that these inmates wanted to be put in Odom’s cage and that Odom feared these inmates would assault him. Evans decided, therefore, not to risk putting these inmates in with Odom, obviously aware of the danger to Odom if Odom were accessible to them. It is reasonable to infer that when Evans noticed the inmates destroying the fence separating them from Odom, he recognized that Odom was in immediate danger. Indeed, at one point Evans went to get Odom out. But, when Evans was threatened by one of the caged inmates with a broken-off piece of the fence separating Odom from the inmates, he withdrew and left the inmates to continue their destruction of the fence. Evans apparently took no further steps to help Odom, even though he surely recognized that Odom needed assistance. Evans also offers no evidence explaining why he took no action in response to Odom’s requests. According to Odom’s uncontested statement, Evans chose to ignore his pleas for help even though it was clear that Odom would be attacked absent some response by the guards.
Likewise, the evidence on this record allows a similar conclusion that Taylor was aware of an excessive risk of harm to Odom and ignored it. Odom repeatedly begged Taylor, like the others, to be removed from his cage, only to be scolded by Taylor that “you should not have snitched on them guys[,] you stupid [expletive].” J.A. 13. Certainly, a reasonable person could infer from this statement an awareness of the danger to Odom and a deliberate disregard of that danger. No doubt this expressed lack of concern could have readily encouraged the inmates to redouble their efforts, comfortable in the fact that Taylor was condoning what the inmates were trying to do. Finally, it is also reasonable to conclude that Taylor wit*772nessed the inmates’ efforts to break into Odom’s cage in light of the evidence that Alford and Martin told all three defendants, within earshot of Odom’s cage, that Odom needed to be removed. Taylor also points to no evidence showing he responded in any way whatsoever or explaining why he did not respond.3
If Powell, Evans, and Taylor did not believe the inmates could get through the fence, or if their responsibilities from the fire occupied all of their time, they might have a defense. But they do not present evidence to show either. For that matter, the defendants fail to offer any evidence in support of any other justification for their actions. If we are to view the events from the officers’ perspectives, the defendants could help themselves by educating us on that score. But the only evidence submitted in support of the defendants’ motion for summary judgment is a sworn statement from Alford, who only reported his own efforts to protect Odom with tear gas and who does not deny asking the defendants to get Odom out of his cell; a sworn statement from James Griffin, an investigator employed by the South Carolina Department of Corrections, who states that he did not witness the incident; and a handful of routine incident reports submitted from various guards that do not contradict Odom’s version of the events that day.
Odom presents evidence that Powell saw the inmates destroying the fence between them and Odom, and did nothing; that Evans realized Odom was in danger, but walked away from Odom when Evans was personally threatened by one of the inmates; and that Taylor told Odom, in effect, that Odom was going to get what he deserved. And, all three refused to help when two guards watching the yard told them to get Odom out of the cage. If what Odom says is true, and at this stage we must presume that it is, then Odom has produced sufficient evidence to prove that Powell, Evans, and Taylor were deliberately indifferent to Odom’s safety and that his injuries were the result of their violation of his constitutional rights.
Viewing this evidence in the light most favorable to Odom, we are satisfied that Odom has successfully negotiated the first hurdle of qualified immunity, presenting evidence which, if believed, would establish that the defendants’ conduct violated his rights under the Eighth Amendment.
III.
Next, we turn to the question of “whether the established contours of the *773Eighth Amendment were sufficiently clear [in June 2000] to make it plain to reasonable officers that their actions under these particular circumstances violated [Odom’s] rights.” Winfield v. Bass, 106 F.3d 525, 531 (4th Cir.1997) (en banc). In determining whether the right in question was clearly established, we must define “the right allegedly violated ... at the appropriate level of specificity.” Wilson v. Layne, 526 U.S. 603, 615, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999). This does not mean that “the exact conduct at issue [must] ... have been held unlawful for the law governing an officer’s actions to be clearly established.” Amaechi v. West, 237 F.3d 356, 362 (4th Cir.2001). Rather, our analysis must take into consideration “not only already specifically adjudicated rights, but those manifestly included within more general applications of the core constitutional principle invoked.” Id. at 362-63 (internal quotation marks omitted). The right must be defined “in such a way as to provide notice to a reasonable person in the official’s position that his conduct violated the identified right.” Id. at 363. That is, the right allegedly abridged is “clearly established” for qualified immunity purposes if
[t]he contours of the right [are] sufficiently clear that a reasonable official would understand that what he is doing violates that right. This is not to say that an official action is protected by qualified immunity unless the very action in question has previously been held unlawful, but it is to say that in light of pre-existing law the unlawfulness must be apparent.
Anderson v. Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987) (citation omitted).
Specifically, then, the question is whether it was clearly established in June 2000 that the defendants’ failure to act in response to Odom’s requests to be removed from the cage adjacent to his attackers constituted deliberate indifference to Odom’s Eighth Amendment rights under the circumstances. We conclude that it was.
In June 2000, it was clearly established in this circuit that correctional officers who are present when a violent altercation involving an armed inmate erupts and fail to intervene immediately do not violate the Eighth Amendment if the officers are unarmed, unaware of a risk of harm prior to the altercation, and take reasonable steps to intervene safely. See Winfield, 106 F.3d at 531-32. By the same token, we had also determined, well before the time of this attack, that a correctional officer who stands by as a passive observer and takes no action whatsoever to intervene during an assault violates the rights of the victim inmate. See Gordon v. Leeke, 574 F.2d 1147, 1152 (4th Cir.1978). Gordon does not suggest whether the officers knew about the potential violence before the attack or whether they were merely present when the fight broke out; nevertheless, the plaintiff stated a viable claim as a result of the officers’ failure to take any action whatsoever.
Other circuit courts of appeal, at the time of the attack, had concluded that a prison official acts with deliberate indifference when he ignores repeated requests from a vulnerable inmate to be separated from a fellow inmate who has issued violent threats which the aggressor will likely carry out in the absence of official intervention. See, e.g., Spruce v. Sargent, 149 F.3d 783, 786 (8th Cir.1998); Haley v. Gross, 86 F.3d 630, 642 (7th Cir.1996); Hayes v. New York City Dep’t of Corr., 84 F.3d 614, 621 (2nd Cir.1996); Roland v. Johnson, 856 F.2d 764, 770 (6th Cir.1988). We conclude that, at the time of the attack on Odom, the state of pre-existing law was such that reasonable prison guards in the *774defendants’ position would have understood that doing nothing in response to Odom’s requests in light of the circumstances of this case violated Odom’s rights.
IV.
The differences of opinion in this case apparently stem from differences as to what our standard of review is in matters involving summary judgment. The law, however, is clear that we are to view the evidence in a light most favorable to the nonmoving party and to give him the benefit of all reasonable inferences. See United States v. West Virginia, 339 F.3d 212, 214 (4th Cir.2003). This necessarily means that where Odom’s testimony is credible and uncontradicted, his testimony will be accepted. There is nothing nefarious about this process. It is how the standard of review operates. We also must give Odom the benefit of all reasonable inferences. Again, that is how the standard of review operates. For example, when Powell responded to Odom’s fear of assault by saying “those dudes ain’t going to f— with you,” a completely reasonable inference that could be drawn by a factfinder is that Powell was dismissing Odom’s concerns, similar to an “aw, don’t worry about it” response. By contrast, our dissenting colleague draws a different inference from Powell’s statement, one that favors Powell, viewing it as “an expression that others would not be permitted to harm Odom.” Infra at 777. Assuming the latter inference is even a reasonable one to make,4 we are presented with an example that highlights the nub of our dispute — when we are presented with two reasonable inferences, we are constrained on summary judgment to accept the one most favorable to the non-moving party.
When we take all of the evidence and view it in this context, we find Odom’s evidence sufficient to make out a claim against the defendants. In fact, our job here is easier than in most cases because none of the defendants have submitted affidavits denying that what Odom says is true. Not one defendant has, under penalty of perjury, contradicted the actions and motives Odom ascribes to him.
In essence, this case boils down to a prisoner presenting facts that reasonably support the conclusion that he was not protected in the face of a known and avoidable danger, and the guards, accused of deliberate indifference, not denying it. If prisoners are going to be denied equal application of the law, then guards who are sued would be better advised not to respond with explanations of their own, but to wait and let an appellate court manufacture an excuse for them. In our view, the only way to reach a result that gives the defendants immunity is to take Odom’s statements, turn a blind eye to what is favorable to Odom, view the evidence only for the benefit of the guards, and ignore the standard of review. But, this is impermissible if we are to follow the law.
Accordingly, for the foregoing reasons, we vacate the district court’s entry of summary judgment on behalf of the defendants and remand the matter for further proceedings.

VACATED AND REMANDED


. Pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West Supp.2003), a magistrate judge reviewed Odom’s case and recommended entry of summary judgment. The district court accepted this recommendation without modification. In the interest of simplicity, the magistrate judge's report and recommendation is referred to throughout this opinion as the district court’s opinion.


. Our colleague does an admirable job of taking the evidence from Odom and presenting it with flourish and hyperbole in a light most favorable to the guards. Unfortunately, this approach is contrary to the legal standard we are to apply on summary judgment. For example, it is suggested by our friend that we have ”omit[ted] any reference to the fact that the defendants knew at all times that other guards ... were standing by, armed with pepper spray and ready to intervene if hostile inmates were able to tear a hole in the fence of Odom's cage and attempt an assault on Odom.” Infra at 778.
There are several reasons why such a statement is not included in our opinion. The most obvious reason is that no one says it. The defendants have provided no affidavits to show what they knew or what they believed. To reach the conclusion proposed we would have to draw an inference the guards knew or believed that someone else would protect Odom. But this would be an inference in favor of the defendants, which we are prohibited from drawing under the summary judgment rules, see Taylor, 155 F.3d at 482, particularly where Odom gives a statement under oath that the guards, who were theoretically being relied on by the defendants, were themselves asking the defendants to get Odom out of the cage. This confusion over the summary judgment standard persists throughout the dissent.


. In his dissent, our friend worries that we have omitted important allegations from Odom’s complaint, which suggested that "at the very moment that Odom shouted at Taylor to free him from his cage, Taylor was evacuating other prisoners out of the burning prison facility." Infra at 778. The inference made by our friend is that Odom only asked Taylor for help one time. This inference would be strained even if we were viewing Odom's complaint in a light most favorable to the guards. But, to repeat yet again, this is not our standard of review. In addition to the allegations in Odom's complaint, the record contains statements by Odom made under oath that are uncontradicted by the defendants. Those statements show that Odom continuously begged the defendants for help and that, in response to those pleas, even guards Alford and Martin at one point told Taylor and the other defendants to get Odom out of the cage. Odom states that the defendants laughed at his pleas and ignored Alford and Martin's order to get Odom out.
This evidence can reasonably be viewed as establishing that the danger to Odom was obvious, that continuous requests for help were being made to Taylor and the other defendants by Odom, that a request was made by other guards to Taylor and the other defendants to help Odom, and that the refusal of the defendants to help Odom was not due to the fire or the anticipated assistance from other guards, but because of the deliberate indifference of the defendants.


. It is honestly no more "obvious" to us that Powell’s profane response can only be viewed as some kind of official statement, than would be Taylor’s response to Odom that "you should not have snitched on them- guys you stupid m-." J.A. 13. But, in any event, we know our disagreement with our dissenting brother is one that stems from an honest difference of opinion among colleagues (which is possible), rather than "flat mischaracterizations" and agenda-driven judicial monkey-shines on his part.